DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Response to Amendment
Office action in response to amendment entered 7/27/2020.  Claims 73-94 are canceled and claims 95-108 are newly added. Claims 95-108 remain pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 95-108 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The applicant is reminded that limitations appearing as “and/or” are broad and only require the prior art disclose a single feature of the various features that appear in the claim.
Due to claim amendments/cancelations the claims are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105-107 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 105-107 use the term “preferably”.  The phrase “preferably", renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 95-96, 98 and 102-108 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mault, James R. et al. US 20010049470
Regarding Claim 95, Mault discloses An auxiliary equipment for multimedia and medical and sports equipment (See Mault Fig. 1, [0031] monitoring device 10, multimedia equipment 24 or 22),  characterized in that the 
the auxiliary equipment for extending of functions of the multimedia equipment is removably placed on the multimedia equipment and is connected with the multimedia equipment for transmission of a data in digital form (See Mault Fig. 1, [0031] “..The monitoring device 10 may communicate with a personal digital assistant (PDA) 24 by docking therewith, or by wireless communication, such as infrared communication or with a wired connection…”), 
wherein extension of functions of the multimedia equipment is done by a module Front-End, located in the auxiliary equipment or located externally of the auxiliary equipment and connected to the auxiliary equipment wirelessly and module Front-End is processing into data from heart signals sensed by electrodes (See Mault Fig. 1 [0031], Fig, 2 [0035] CPU 30 “..A body activity monitor 32 provides a signal indicative of the body activity of the subject to the CPU…” Fig. 3A, 3B, [0043] “..the device may also include a heart rate sensor either as part of the device itself, as shown in FIG. 3B, or as an auxiliary unit such as a chest strap that wirelessly communicates with the monitoring device..”), 
and processed heart signals are displayed on the display of auxiliary equipment or on the display of multimedia equipment (See Mault Fig. 1, 2 3A [0036] “..an activity display 64..” Fig. 5 [0040] “..FIG. 5 shows a sample screen display from a local computing device..analyzing [0031] “..A display 16 is arranged on the front of the case 12…”)
and data from the frontend are processed by a microprocessor located in the multimedia equipment and/or the microprocessor located in the auxiliary equipment (See Mault Fig. 1 [0031], Fig, 2 [0035] CPU 30 “..A body activity monitor 32 provides a signal indicative of the body activity of the subject to the CPU…” Fig. 5 [0040] “..FIG. 5 shows a sample screen display from a local computing device..analyzing the data received from the monitoring device, the software on the computing device determines..” thus microprocessor of multimedia equipment processes data.. [0043] “..the on-board processor, or the software in the local computing device determines that the subject is exercising on a stationary piece of equipment and determines an activity level and/or caloric expenditure based on the heart rate data..”)
Regarding Claim 96, Mault discloses wherein the microprocessor located in auxiliary equipment is working on different operation system and/or with different applications from the microprocessor located in the multimedia equipment (See Mault Fig. 1, [0032] “..local computer 22 and PDA 24 are defined to include all computing devices, whether portable or stationary..” where inherent computer, PDA run various different applications at one time [0036] “..A display screen 56 includes a time display 58, a mode display 60, a food flag display 62 and an activity display 64…” where different applications run on device, and where inherent independent processors are independently processing).
Regarding Claim 98, Mault discloses the module Front-End for processing into the data form the heart signals sensed by the electrodes connected by wire to the module Front-End located in the auxiliary equipment, connected to the microprocessor , or the module Front-End See Mault F Fig. 3A, 3B, [0043] “..the device may also include a heart rate sensor either as part of the device itself, as shown in FIG. 3B, or as an auxiliary unit such as a chest strap that wirelessly communicates with the monitoring device..”),
Regarding Claim 102, Mault discloses the auxiliary equipment is adapted for transmiasion the data to a remote server for monitoring of the data of a monitored person (See Mault [0032] “..The monitoring device 10 may also interconnect with remote server 26. For example, the monitoring device 10 may communicate with a web page running on a remote server via the Internet…”).
Regarding Claim 103, Mault discloses the auxiliary equipment is usable as a recording Hotter of a cardiac activity without access of the monitored person and/or as a monitoring device and/or as recording device with access of the monitored person to visible output of curves and values on a display of watches and/or of the multimedia equipment  (See Mault Fig. 1, 2, [0031] “ The monitoring device 10 includes a case or housing 12 which connects to the wrist of a subject using a wristband 14. A display 16 is arranged on the front of the case 12 so that it can be periodically viewed by the subject…The monitoring device 12 is designed to be worn or carried by the subject during their daily activity to allow convenient and continuous monitoring of their daily activities and dietary consumption.”)
Regarding Claim 104, Mault discloses the auxiliary equipment is placed on a bracelet with the multimedia equipment, formed by a mobile phone for evaluation of an ECG data (See Mault Fig. 1, 2, [0013] “..The heart rate monitor may form part of the wristwatch-style monitoring device and sense heart rate in the subject's wrist or other appendage. Alternatively, a separate heart rate sensor may be provided such as a chest strap, that communicates with the monitoring device, preferably using a wireless link..’ Fig. 3A, 3B, [0043] “..the device may also include a heart rate sensor….”).
Regarding Claim 105, Mault discloses the electrodes for sensing the ECG are placed on the chest belt (See Mault Fig. 1, 2, [0013] “..The heart rate monitor may form part of the wristwatch-style monitoring device and sense heart rate in the subject's wrist or other appendage. Alternatively, a separate heart rate sensor may be provided such as a chest strap, that communicates with the monitoring device, preferably using a wireless link..’ Fig. 3A, 3B, [0043] “..the device may also include a heart rate sensor….”) and/or outside the chest belt, preferably stuck on a skin of the patient, for sensing from one-lead to twelve-lead ECG  (Examiner note: limitation “or” not required by claim). 
Regarding Claim 106, Mault discloses the display of the auxiliary equipment allows continuous monitoring of the data of the monitored person, preferably curves of the heartbeat also at a time when the mobile phone is operating as the telephone or for data operation (See Mault Fig. 1, [0032] “..local computer 22 and PDA 24 are defined to include all computing devices, whether portable or stationary..” where inherent computer can display different applications Fig. 1, 2, [0031] “ The monitoring device 10 includes a case or housing 12 which connects to the wrist of a subject using a wristband 14. A display 16 is arranged on the front of the case 12 so that it can be periodically viewed by the subject…The monitoring device 12 is 
Regarding Claim 107, Mault discloses the multimedia equipment is adapted for the processing of heart signals, preferably the ECG signals and/or a heart rate and/or an arrythmia, wherein the ECG is one-lead to twelve-lead (See Mault Fig. 3A, 3B, [0043] “..the device may also include a heart rate sensor either as part of the device itself, as shown in FIG. 3B, or as an auxiliary unit such as a chest strap that wirelessly communicates with the monitoring device..”)
Regarding Claim 108, Mault discloses the multimedia equipment is formed by one of: the mobile phone , a tablet, a pocket computer (See Mault Fig. 1, [0031] “..The monitoring device 10 may communicate with a personal digital assistant (PDA)..”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault, James R. et al. US 20010049470 in view of Perrson US 20120046009 A1
Regarding Claim 97, Mault does not explicitly disclose the auxiliary equipment is comprising two or more auxiliary microprocessor units
Perrson teaches the auxiliary equipment is comprising two or more auxiliary microprocessor units (See Perrson [0036] two or more processors)


Claims 99 and 101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault, James R. et al. US 20010049470 in view of Diebel; Markus et al. US 7612997.
Regarding Claim 99, Mault does not explicitly disclose an auxiliary accumulator placed in the auxiliary equipment for powering the multimedia equipment and/or charging a basic accumulator of the multimedia equipment.
Diebel teaches an auxiliary accumulator placed in the auxiliary equipment for powering the multimedia equipment and/or charging a basic accumulator of the multimedia equipment (See Diebel C.20 L 30-37 “…When the phone battery becomes discharged, the case battery will, via inner connector 168, charge and top off the phone's battery as needed. The case will continue to charge the phone battery as needed until the case battery becomes completely discharged…” C25L5-L15) 
and the auxiliary accumulator is replaceable from the auxiliary equipment without removing of the auxiliary equipment from the multimedia equipment and without interruption of an operation of the multimedia equipment (See Diebel C.24 L 30-37    In another implementation, the battery is replaceable by the user. For example, the battery may be a rechargeable type such that after the battery has been drained and recharged after a threshold number of cycles, the battery is replaceable by the user. As another example, the battery may 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Mault to include the teachings of Diebel, in order to increase battery life of portable devices (Diebel C1 59-62).
Regarding Claim 101, Mault does not explicitly disclose the auxiliary equipment is connectable to the multimedia equipment by replacing of a cover of the multimedia equipment by the auxiliary equipment.
Diebel teaches fixing auxiliary equipment to the multimedia equipment is advantageously done by exchange of auxiliary equipment for the cover of the multimedia equipment (See Diebel Fig. 1a-1C, Col. 8 L33-40 “..FIGS. 1A-1C show a case that protects a portable electronic device 101 (e.g., smartphone, music player, or camera) from damage and also has a built-in battery to extend the battery life of the portable electronic device…”), whereas data and power transmission is realized preferably by USB connector (See Diebel C25L5-L15 “.. Through connector 3404, the case circuitry interfaces with the phone, such as for charging the phone's battery and synchronizing. To charge the phone battery, power from a lithium battery 3412 is passed through a DC-to-DC converter block 3416 and connector 3404 to the phone. To synchronize data, input-output (I/O) via a mini -USB connector 3420 is passed through wires 3424 (i.e., differential D+ and D- signals) through USB resistors 3428, converter 3416, connector 3404 to the phone…”).
(Diebel C1 59-62).

Claims 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault, James R. et al. US 20010049470 in view of Shieh; Dar-Bin US 20120116184
Regarding Claim 100, Mault does not explicitly disclose connector for connecting the auxiliary equipment with the multimedia equipment is formed by an USB connector
Shieh teaches connector for connecting the auxiliary equipment with the multimedia equipment is formed by an USB connector (See Shieh [0125] USB connection port 1211 )
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fixing element of Mault, to include the teachings of Shieh, in order to connected with a smart phone having a USB socket (Sheigh [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647